Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 are pending in this application of which claims 2-9, 11 and 12 are withdrawn from consideration.

Response to Restriction/Election
Applicant’s election of Species C (Figs. 8-11), corresponding to claim 1 and 10, in the reply filed on 8/11/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (US 2011/0157486).

As to claim 1, Murata (Figs. 5, 7) teaches a display system comprising: a first display device (Projector within 1 that displays G1) to make display of an object having a variable shape (Variable shapes as shown in Fig. 7) possible and to display the object having a variable shape on one predetermined surface (On the floor F); and 
a second display device (Projector within 1 that displays G2 and G3) to make display of an object having an invariable shape (E.g. fixing the arrows) possible and to display the object having an invariable shape on the surface (On the floor F), the object having an invariable shape being composed of one or more graphics (E.g. the graphic for an arrow).

As to claim 10, Murata teaches wherein the object having a variable shape is a person or facility object (E.g. person shown in G1 in Fig. 5) indicating an attribute of a 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691